Case 1:15-cr-00144-MAC-ZJH Document 738 Filed 11/16/20 Page 1 of 1 PageID #: 3501




   UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                         §
                                                   §
  versus                                           §   CASE NO. 1:15-CR-144(7)
                                                   §
  WINTER WHITLEY                                   §

       MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

  Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

  hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

  defendant consented to the revocation of her supervised release and waived her right to be present

  and allocute at sentencing. The parties have not objected to Judge Giblin’s report.

           The Court ORDERS that the findings of fact and recommendation on plea of true (#736)

  are ADOPTED. The Court finds that the defendant, Winter Whitley, violated conditions of

  supervised release and ORDERS that her supervision is REVOKED. Pursuant to Judge Giblin’s

  recommendation and the parties’ agreement, the Court ORDERS the defendant to serve a term of

  six (6) months imprisonment, with no additional supervision and credit for any time due while

  defendant was in custody on the petitions to revoke filed against her.


             SIGNED at Beaumont, Texas, this 16th day of November, 2020.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE
